department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date contact person identification_number telephone number employer_identification_number sec_4943 - excise_taxes on excess business holding sec_4943 excise_taxes on excess_business_holdings sec_501 - exemption from tax on corporations certain trusts etc exemption from tax on corporations certain trusts etc exempt v not exempt legend decedent a decedent b foundation o o d k u o w w u u o h dear ' this is in response to your request pursuant to sec_4943 of the internal_revenue_code for an additional five years to dispose_of certain excess_business_holdings facts you are recognized as a sec_501 tax-exempt_trust classified as a private_foundation decedent a’s will established a qualified_terminable_interest_property qtip_trust substantial amounts of real and personal_property passed to the qtip_trust for the benefit of decedent b during decedent b’s lifetime upon decedent b’s death the remaining assets in the qtip_trust passed to you upon your termination your assets will be distributed to school and to foundation decedent b died on date you represent that the executors of decedent b’s estate immediately commenced the administration of decedent b's estate decedent b’s timely filed federal estate_tax_return was accepted by the internal_revenue_service the service’ pursuant to an estate_tax closing letter the executors of decedent b’s estate filed the first and final account of the trustees of the qtip_trust with the court pursuant to an order of the court approving the first and final account the assets of the qtip_trust were distributed to you on date the qtip_trust held numerous valuable assets including of the stock of a holding_company that owned groups of companies with each group consisting of multiple wholly-owned subsidiaries you represent that the stock of the holding_company which included company constituted excess_business_holdings as defined in sec_4943 company is a real_estate developer that owns a large parcel of land on date you sold all of the shares of various companies representing over of the value of your excess_business_holdings to an unrelated third party you represent that the stock of company also was offered to prospective purchasers however no prospective purchasers expressed interest in company as of date you continued to own company cash and fixed income investments you represent that the stock of company is your only remaining excess business holding and it is worth less than of the total value of the excess_business_holdings originally received by you you represent that company has made diligent and continuing efforts to dispose_of its assets and that you have made diligent and continuing efforts to dispose_of company’s stock you believe that neither you nor company have been able to dispose_of the land owned by or stock of company because of various no growth policies where the land is located the current market for real_property where the property is located and the significant size of the real_estate holdings of company you represent that since date as an alternative to selling the land held by company you have engaged in extensive discussions with school to contribute the remaining assets of company to school school is a sec_501 tax-exempt educational_institution you state that as of the date of this request school indicated that it wants to receive the assets of company you represent however that school requires additional time to perform its due diligence review school did not complete its due diligence efforts in time for you to transfer the remaining assets of company to school within the initial 5-year period provided in sec_4943 sec_4943 period contribute company to school if school does not accept the contribution sell your plan to dispose_of your remaining excess_business_holdings company within the next five years is the assets or stock of company or dispose_of company’s assets through an auction concluded before the expiration of the 5-year extension requested herein this plan was filed with the attorney_general of state who responded with a no objection letter in your request for rulings you stated that you did not believe that you would be able to dispose_of your excess business holding_company within the sec_4943 period you stated that if you were not to be granted an extension you would be forced to sell your excess business holding through an immediate auction realizing a value significantly below fair market which would have been to the detriment of you and your beneficiaries - foundation and school rulings requested you requested a ruling that the sec_4943 period to dispose_of the excess_business_holdings received by you from the qtip_trust commenced on date you requested a ruling extending the sec_4943 period for disposing of excess_business_holdings pursuant to sec_4943 for an additional five years pursuant to sec_4943 sec_4943 extension law sec_4943 imposes an excise_tax on the excess_business_holdings of any private_foundation in a business_enterprise sec_4943 provides that the term excess_business_holdings means with respect to the holdings of any private_foundation in any business_enterprise the amount of stock or other interest in the enterprise which the foundation would have to dispose_of to a person other than a disqualified_person in order for the remaining holdings of the foundation in such enterprise to be permitted holdings sec_4943 provides in pertinent part that if there is a change in the holdings in a business_enterprise which causes a private_foundation to have- a excess_business_holdings in such enterprise the interest of the foundation in such enterprise immediately after such change shall while held by the foundation be treated as held by a disqualified_person rather than by the foundation during the 5-year period beginning on the date of such change in holdings sec_4943 provides that the service may extend the sec_4943 period to dispose_of excess_business_holdings for an additional five years where there is a large gift or bequest of diverse business holdings or holdings with complex corporate structures if a the foundation establishes that i diligent efforts to dispose_of such holdings have been made within the sec_4943 period and ii disposition within the sec_4943 period has not been possible except at a price substantially below fair_market_value by reason of such size and complexity or diversity of such holdings b before the close of the sec_4943 period i the private_foundation submits to the secretary a plan for disposing of all of the excess_business_holdings involved in the extension and ii the private_foundation submits the plan described in clause i to the attorney_general or appropriate state official and submits to the secretary any response received by the private_foundation from the attorney_general or appropriate state official to such plan during the sec_4943 period and c the secretary determines that such plan reasonably can be expected to be carried out before the close of the extension period sec_53_4943-6 of the foundation and similar excise_tax regulations provides that in the case of an acquisition of holdings in a business_enterprise by a private_foundation pursuant to the terms of a will or trust the sec_4943 period shall not commence until the date on which the distribution of such holdings from the estate_or_trust to the foundation occurs sec_53_4943-6 refers to rules relating to the determination of the date of distribution pursuant to the terms of a will or trust sec_53_4943-5 provides that the date of distribution shall be deemed to occur no later than the date on which the trust or estate is considered to be terminated pursuant to sec_1_641 b - of the income_tax regulations sec_1_641 b - b provides that the determination of whether a_trust has terminated depends upon whether the property held in trust has been distributed to the persons entitled to succeed to the property upon termination of the trust rather than upon the technicality of whether or not the trustee has rendered its final accounting a reasonable_time is permitted after such event for the trustee to perform the duties necessary to complete the administration of the trust thus if pursuant to the terms of the governing instrument the trust is to terminate upon the death of the life_beneficiary and the corpus is to be distributed to the remainderman the trust continues after the death of the life_beneficiary for a period reasonably necessary to a proper winding up of the affairs of the trust analysis ruling whether the sec_4943 period to dispose_of excess_business_holdings received by you from the qtip_trust commenced on date pursuant to sec_53_4943-6 the sec_4943 period does not commence until the date of the distribution of holdings in a business_enterprise pursuant to the terms of a_trust from the trust to a foundation sec_53_4943-5 provides that the date of distribution is deemed to occur no later than the date on which the trust is considered to be terminated pursuant to sec_1_641 b - sec_1_641 b - b provides that a_trust terminates when the property held in trust is distributed to the persons entitled to the property the assets of the qtip_trust including the excess_business_holdings were distributed to you on date based on the information submitted and your representations we have determined that the sec_4943 period to dispose_of the excess_business_holdings received by you from the qtip_trust commenced on date ruling whether to grant you a sec_4943 extension to dispose_of your excess_business_holdings company you stipulated that you are subject_to sec_4943 which imposes a tax on the excess_business_holdings of private_foundations pursuant to sec_4943 if a private_foundation acquires holdings in a business_enterprise by bequest and this acquisition causes the foundation to have excess_business_holdings the interest of the foundation in the business_enterprise is treated as held by a disqualified_person rather than by the foundation for the sec_4943 period beginning on the date the foundation acquired the holdings the service may grant you a sec_4943 extension if you made diligent efforts to dispose_of the holdings during the sec_4943 period disposition within the sec_4943 period was not possible except at a price substantially below fair_market_value because of the size and complexity or diversity of the holdings you submitted to the service and the appropriate state official a plan for disposing of the excess_business_holdings before the sec_4943 extension ends and the plan reasonably can be completed before the close of the sec_4943 extension during the sec_4943 period you made diligent efforts to dispose_of company’s holdings as required by sec_4943 you sold the vast majority of your excess_business_holdings you undertook sustained efforts to sell the assets or stock of company your sole remaining excess business holding you have been in lengthy discussions with school about contributing company to school you represent that school likely will accept the contribution however school has not completed its due diligence efforts other than by contributing company to school disposition of company is not possible now except at a price substantially below fair_market_value because of the size complexity and diversity of company’s holdings before the end of the sec_4943 period you submitted a request to the service pursuant to sec_4943 for a sec_4943 extension to dispose_of company or company’s assets additionally you described your plan for disposing of company or company’s assets you also submitted your plan to the attorney_general of state who sent you a no objection letter to your plan based on the information submitted and your representations we have determined that your plan to dispose_of your excess_business_holdings within the sec_4943 extension period is reasonable accordingly we conclude that you meet the requirements of sec_4943 for an extension of five years to dispose_of your company holdings rulings based on the information submitted we rule as follows the sec_4943 period to dispose_of your excess_business_holdings began on date the period during which you must dispose_of your excess_business_holdings in company is extended an additional five years to date because you stipulated that you are subject_to sec_4943 we are not ruling on whether your interest in company constitutes excess_business_holdings under sec_4943 this ruling will be made available for public inspection pursuant to sec_6110 after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice follow the instructions in notice if you disagree with our proposed deletions you should this ruling is directed only to the organization that requested it sec_6110 provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely andrew f megosh jr manager exempt_organizations guidance group enclosure notice
